Citation Nr: 0634926	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbosacral 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to March 
1999. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for low back pain. 

The veteran testified before the Board sitting at the RO in 
February 2005. 

In July 2005, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 


FINDING OF FACT

The veteran's current mechanical low back pain is not related 
to any incident of service. 


CONCLUSION OF LAW

The criteria for service connection for a lumbosacral 
disability have not been met. 38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. § 3.303, 3.304, 3.307 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001 and August 
2005; a rating decision in April 2002; and a statement of the 
case in July 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.
The veteran served as an Army aircraft technician and 
artilleryman.  He contends that his low back pain first 
manifested in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's May 1992 enlistment physical examination showed 
no lumbosacral abnormalities.  In January 1993, the veteran 
was the driver in a stationary motor vehicle that was struck 
from behind by another vehicle at low speed.  The veteran 
complained of neck and low back pain.  An examiner noted that 
the back muscles were tender to palpation but there was no 
vertebral pain.  He prescribed medication and modified duty 
for one day.  Two weeks later, the veteran returned with 
continued low back pain.  An X-ray showed normal alignment 
and disc spacing with no fractures or subluxation.  The 
diagnosis was mechanical back pain and medication was 
continued with no immediate follow-up. 

In January 1994, the veteran sought treatment for low back 
pain that he incurred by landing flat-footed playing 
basketball.  Spinal alignment was normal.  The veteran's 
upper back was tender to palpation but no muscle spasms were 
noted.  The examiner diagnosed non-specific back pain, 
prescribed analgesic medication, and authorized restricted 
activity for two days. 

In February 1996, the veteran experienced back pain after 
another soldier fell on his back during physical training 
exercises.  The examiner noted no fracture, dislocation, or 
tenderness to palpation.  He diagnosed a probable strain and 
prescribed medication and 24 hour bed rest.  Ten days later, 
the veteran sought follow-up treatment for continued pain.  
The examiner noted that X-rays were negative and the veteran 
had full range of motion of his spine.  However, she noted 
sensitivity at L5-S1 at the end of the range of motion.  She 
prescribed a home exercise program.  The record showed 
several physical therapy consultations over the next two 
months including notations that the veteran had resumed 
participation in sports.

Service medical records for the remainder of active service 
showed no further treatment for low back pain or injuries.  
There is no discharge physical examination of record. 

In July 1999, a VA examiner noted the veteran's reports of 
intermittent low back pain with monthly exacerbations. The 
pain usually started after position changes. The veteran 
treated the condition with stretching exercises.  Range of 
motion was limited to 80 degrees in flexion with pain spasm 
on straightening; other motion was normal.  After review of 
concurrent, normal X-rays, he diagnosed mild mechanical low 
back pain.  In December 2001, a VA examiner noted the 
veteran's reports of intermittent low back pain on exertion.  
A lower spinal examination, straight leg raises, and 
concurrent X-rays were normal.  The examiner diagnosed 
mechanical low back pain. 

In April 2003, the veteran underwent a comprehensive 
orthopedic examination by a VA contract orthopedic surgeon.  
Although the physician did not explicitly note his review of 
the claims file, he referred to relevant treatment records.  
(One reference to a March 2001 CT scan was in error because 
it was for a different patient.)  Range of motion was limited 
to 85 degrees in flexion; other motion was normal.  Straight 
leg raises and X-rays were normal.  There were no muscle 
spasms, tenderness, or scoliosis.  The examiner concluded 
that complaints of low back pain were unsubstantiated by his 
examination because he could not identify an abnormality.  
Since he could not establish a diagnosis, he concluded that 
it was less likely than not that the veteran's complaints 
were related to an incident of service.  

In his February 2005 hearing, the veteran stated that he 
continued to experience constant low back pain that worsened 
with activity.  He stated that he worked full time and tried 
to exercise as much as possible although his ability to run 
long distances was limited.  He further stated that his pain 
level was worse in service when he performed more physical 
labor, but since discharge his condition was getting 
progressively worse. 

The Board concludes that service connection for low back pain 
is not warranted.  The Board places the greatest probative 
weight on the April 2003 evaluation of an orthopedic surgeon 
who reviewed the entire medical history and was unable to 
diagnose any specific chronic lumbosacral disability.  All 
previous X-rays, both in and after service, were normal.  The 
three incidents of low back treatment in service were widely 
spaced and diagnosed as muscle injuries that resolved with 
rest, medication, and in one instance a course of physical 
therapy.  No medical treatment was provided for the lower 
back from 1996 to 1999 while the veteran continued excellent 
performance as an artilleryman.  There is no medical evidence 
of a chronic disease or continuity of symptoms in service.   
There is also no medical evidence of a relationship between 
the veteran's current symptoms and any incident of service 
including the three isolated cases of muscle strain.  

The weight of the credible evidence demonstrates that the 
veteran's current low back pain is not related to his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a lumbosacral 
disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


